Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1-20 are currently pending.
Applicant’s arguments, filed 03/04/2022, and in light of Applicant’s TD submission have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.

Terminal Disclaimer
A terminal disclaimer was filed on 3/04/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the patent US 10,791,282 B2 had been reviewed and was accepted. 

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the prior art of record taken alone or in combination, fails to disclose or render obvious a controller configured to: enable activation of a drain gate during each drain interval between two of the capture intervals associated with the 

Regarding claims 2-13, are allowable because they are dependent on claim 1.

Regarding claim 14, the prior art of record taken alone or in combination, fails to disclose or render obvious enabling activation of a drain gate during each drain interval between two of the capture intervals associated with the same two of the storage locations; and reading out, after the exposure interval, the image data stored in the storage locations of each pixel, in combination with all the limitations recited on claim 14.

Regarding claims 15-19, are allowable because they are dependent on claim 14.

Regarding claim 20, the prior art of record taken alone or in combination, fails to disclose or render obvious a controller configured to: enable activation of a drain gate during each drain interval between two of the capture intervals associated with the same two of the storage locations, read out, after the exposure interval, the image data stored in the storage locations of each pixel to form a plurality of intermediate images, and generate an image for at least a portion of a local area using the intermediate images, the image having a higher dynamic range than each of the intermediate images, in combination with all the limitations recited on claim 20.


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697